DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of species A, figs. 1-7, 8A and 11, in the reply filed on 4/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/22.

Allowable Subject Matter
Claims 2-4, 7 and 15 to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. Chinese Publication No. CN 109216584 A (from the IDS; see attached English machine translation).

Zhang anticipates:1. A display device comprising (see figs. 1 and 8): 
	a display region  (D1) in which a plurality of pixels are arranged two-dimensionally, 
	wherein each of the plurality of pixels (e.g. “sub-pixels” at page 2) includes a light-emitting layer (622) and an optical member (635) that refracts light from the light-emitting layer, and 
	wherein in an orthographic projection of a first optical member (635)  included in a first pixel with respect to the light-emitting layer (622), a position of an apex of the first optical member and a position of a center of the first optical member are separated by a first distance.  See Zhang at Abstract and English machine translation pages 1-13, figs. 1-8.

8. The display device according to claim 1, wherein the light-emitting layer is an organic layer (e.g. “OLED” at page 2)

13. A display system comprising: the display device (e.g. display in fig. 1) according to claim 1; and an optical lens system (e.g. Optical lens system such as plurality of lenses 635 in fig. 8 that that constitute the display in fig. 1.) on which light that is emitted from the display device is incident.

Regarding claim 18:
	Zhang teaches the limitation as applied to claim 8 above.


Claim(s) 1, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. Korean Publication No. KR 20110061739 A (see attached English machine translation).

	Kim anticipates:
1. A display device comprising (see fig.3 and 8): 
	a display region (200, display panel) in which a plurality of pixels (e.g. “pixels” at page 1) are arranged two-dimensionally, 
	wherein each of the plurality of pixels includes a light-emitting layer (110) and an optical member (220) that refracts light from the light-emitting layer, and 
	wherein in an orthographic projection of a first optical member (220) included in a first pixel with respect to the light-emitting layer (110), a position of an apex of the first optical member (220) and a position of a center of the first optical member are separated by a first distance.  See Kim at attached English machine translation pages 1-9, figs. 1-11.
11. The display device according to claim 1, wherein a light-shielding layer (250 in fig. 3B and 5) is disposed between the first pixel and a pixel adjacent to the first pixel, and wherein the light-shielding layer (250) is formed above the light-emitting layer (110), English machine translation page 6. 

13. A display system comprising: the display device (e.g. “electric signboard” at page 1) according to claim 1; and an optical lens system (e.g Optical lens system such as plurality of lenses 220 in fig. 8 that that constitute the display in fig. 3.)  on which light that is emitted from the display device is incident.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above.

Regarding claims 10 and 20:
	Zhang teaches all the limitations of claim 1 above and further teaches a sealing layer (63) is formed on the light-emitting layer in fig. 8. 
	Zhang is silent the sealing layer is formed by an atomic layer deposition (ALD) method.
	However, this limitation is a product-by-process limitation.
Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


Claim 6, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claim 1 above, in further view of Motoyama et al., US Publication No. 2021/0057678 A1.

	Regarding claims 6 and 17:
	Zhang teaches all the limitations of claim 1 above, but does not expressly teach the plurality of pixels are provided in delta arrangement of a honeycomb structure.
	In an analogous art, Motoyama, in fig. 14, teaches plurality of pixels can be arranged in different types of shapes including a in delta arrangement of a honeycomb structure in fig. 14A.  See Motoyama at para. [0132].


Regarding claims 9 and 19:
	Motoyama further teaches a color filter (CF) is disposed between the light-emitting layer (33) and the optical member (36), para. [0130] – [0132], fig. 2

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhang with the teachings of Motoyama because (i)  It is within the general skill of a worker in the art to select favorite shape (e.g. honeycomb shape) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  Because the criticality of the particular shape of the pixel arrangement has not been presented with persuasive evidence, the shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04, IV(B); and (ii)  White light combined with color filter enables a red, green and blue display (e.g. para. [0071])


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claim 1 above, in further view of Ohsawa et al., US Patent No. 10,153,332.

	Regarding claim 12:
	Zhang teaches all the limitations of claim 1 above, but does not expressly teach 
	wherein the first pixel includes a color filter for a first color, and 
	wherein a pixel adjacent to the first pixel includes a color filter for a second color, and 	wherein a first optical adjustment layer that is included in the first pixel and a second optical adjustment layer that is included in the pixel adjacent to the first pixel have different optical film thicknesses.

	In an analogous art, Ohsawa teaches:
	(see fig. 1B) wherein the first pixel (230a) includes a color filter (134a) for a first color, and 
	wherein a pixel adjacent (230b) to the first pixel includes a color filter (134b) for a second color, and 	
	wherein a first optical adjustment layer (104a) that is included in the first pixel and a second optical adjustment layer (104b) that is included in the pixel adjacent to the first pixel have different optical film thicknesses, col 5, ln 37–67, col 6, ln 1– 40. 

	Ohsawa further teaches:
14. The display system according to claim 13, wherein the display system is capable of being worn as a wearable device (e.g. goggle-type displays (head mounted displays)) at col 32, ln 1–7. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhang with the teachings of Ohsawa because (i) “By the adjustment of each optical path length so as to resonate light emitted from each light-emitting layer to be intensified, such resonated light can exhibit a higher front luminance in the case where the same amount of current is applied. Therefore, the emission efficiency of each light-emitting element can be increased.”  (e.g. col 6, ln 22– 40); and (ii) a goggle-type displays (head mounted displays) is a type of electronic device that can use a display device (e.g. col 32, ln 1–7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
5 July 2022